The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on July 20, 2022.

Claims 1-18 are pending. Claims 10 and 17 are withdrawn from consideration as being drawn to nonelected inventions. Claim 1 is currently amended. Claim 18 is newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 06138321-A, hereinafter “JP ‘321.” Please note that all citations are from the English translation.    
	Regarding claims 1-3, 15 and 18,  JP ‘321 teaches a polyvinyl alcohol polymer (PVA) film wherein the absolute value (Δ A) of the difference between the index of crystallinity (Ab) to one surface of the film and the index of crystallinity (Af) of the other surface is 0.05 or less (see Claim 1 and “Overview” section). In Example 3, a water-soluble film having a thickness of 75 µm was prepared from homogeneous stock solution of 100 pts. wt. PVA,  12 pts. wt. glycerin (i.e., plasticizer) and water and the PVA film has a Δ A of 0.02 (see paragraphs [0012], [0024]-[0031] and Table 1). JP ‘321 teaches the limitations of the instant claims. Hence, JP ‘321 anticipates the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘321 as applied to claims 1-3, 15 and 18 above.
	Regarding claim 6, JP ‘321 teaches the features as discussed above. In addition, JP ‘321 teaches that the PVA based polymer comprises an anion group-modified PVA based polymer, that is the anion group-modified PVA based polymer is obtained by copolymerizing vinyl ester monomer with a copolymerizable monomer like acrylic acid, methacrylic acid, itaconic acid, etc., wherein the content of these copolymerizable monomers is preferably 10 mol% or less (see paragraphs [0014] and [0016]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘321 as applied to claims 1-3, 15 and 18 above, and further in view of Robertson (US Patent No. 2,948,697).
	Regarding claims 7-8, JP ‘321 teaches the features as discussed above. In addition, JP ‘321 teaches that the PVA film is suitable for an optical film such as a polarizing film or a retardation film, or a film for fiber packaging (see paragraph [0001]).  JP ‘321, however, fails to disclose a chemical package comprising a package bag formed of the water-soluble film and a chemical agent packaged in the packaged bag as recited in claim 7, and the chemical agent comprising a detergent as recited in claim 8.
	Robertson, an analogous art, teaches that polyvinyl alcohol films are useful in water-soluble packaging of materials such as detergents and can also be used in polarized film (see col. 1, lines 33-44; col. 5, line 71 to col. 6, line 5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not only use the polyvinyl alcohol film of JP ‘321 as a polarizing film but also as a water-soluble package for detergent because it is known from Robertson that that polyvinyl alcohol films are useful for these purposes. 

Claims 4-5, 9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘321 and Robertson as applied to claims 1-3, 7-8, 15 and 18 above, and further in view of Kitamura et al. (US 2004/0092635).
	Regarding claims 4-5, 9, 11-14 and 16, JP ‘321 and Robertson teaches the features as discussed above. As stated above, the water-soluble film has a thickness of 75 µm. In addition, JP ‘321 teaches that the PVA based polymer comprises a plasticizer like glycerin in an amount of about 2 to 20 parts by weight per 100 parts by weight of the PVA based polymer (see paragraph [0012]).  JP ‘321 and Robertson, however, fails to disclose the detergent in the water-soluble package being a liquid detergent as recited in claim 9; the water-soluble film further comprising a filler as recited in claim 4, wherein the filler is present in a proportion of 1 to 30 parts by weight based on 100 parts by weight of the polyvinyl alcohol as recited in claim 5; the water-soluble film further comprising a surfactant as recited in claim 11, wherein the surfactant is present in a proportion of 0.01 to 3 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin as recited in claim 12; the water-soluble film further comprising a filler and surfactant, other than a plasticizer, as recited in claim 13, wherein the water-soluble film comprises, based on 100 parts by weight of the polyvinyl alcohol resin: 5 parts by weight or more of the plasticizer, 1 to 30 parts by weight of the filler and 0.01 to 3 parts by weight of the surfactant as recited in claim 14. 
	Kitamura, an analogous art, teaches a water-soluble film made from a resin composition comprising (A) 100 parts by weight of an anionic group-modified polyvinyl alcohol having a viscosity of 10 to 35 mPa.s measured at 20oC. with respect to a 4% by weight aqueous solution thereof, an average degree of hydrolysis of 80.0 to 99.9% by mole and a rate of anionic group modification of 1 to 10% by mole, (B) 20 to 50 parts by weight of a plasticizer, (C) 2 to 30 parts by weight of a filler, and (D) 0.01 to 2.5 parts by weight of a surfactant, wherein the water-soluble film has an excellent water solubility, and is not gelled or insolubilized even if chemicals containing a boric acid substance, particularly sodium perborate, are packaged therein or even if it is put in an aqueous solution of a boric acid substance, particularly sodium perborate (see abstract). The film is useful as a material for various packaging purposes, particularly unit packaging of chemicals and the like; particularly for packaging liquid detergents (see paragraph [0009[).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyvinyl alcohol film of JP ‘321 and Robertson for packaging liquid detergent as the specific detergent because it is known from Kitamura that a similar polyvinyl alcohol film is useful as a material for unit packaging of liquid detergents.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a filler and a surfactant in their optimum proportions into the plasticizer-containing polyvinyl alcohol resin of  JP ‘321 and Robertson because this would provide the water-soluble film with excellent water solubility, and is not gelled or insolubilized even if chemicals containing a boric acid substance, particularly sodium perborate, are packaged therein as taught by Kitamura. With respect to the proportions of the plasticizer, filler and surfactant, considering that JP ‘321 teaches from about 2 to 20 parts by weight of plasticizer per 100 parts by weight of the PVA based polymer and Kitamura teaches, based on 100 parts by weight of an anionic group-modified polyvinyl alcohol, from 2 to 30 parts by weight of a filler, and  from 0.01 to 2.5 parts by weight of a surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).


Claims 1-9 and 11-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2018/0265656, already of record), hereinafter “Oda.”
	Regarding claim 1, Oda teaches  a water-soluble film which comprises a polyvinyl alcohol resin (A), wherein a difference (ΔR) between a phase retardation (Rα) of one of opposite surfaces (α surface) of the water-soluble film and a phase retardation (Rβ) of the other surface (β surface) of the water-soluble film is not greater than 8 nm as measured on a middle portion of the water-soluble film with respect to a transverse direction (TD) of the water-soluble film; therefore, the water-soluble film has a reduced difference in crystallinity 
between the front and back surfaces thereof and, hence, is less liable to be curled to thereby ensure a higher productivity (see abstract). Oda, however, fails to specifically disclose the water-soluble film having a first surface which has a crystallinity index Xa, and a second surface which is opposite to the first surface and has a crystallinity index Xb, wherein Xa ≥ Xb; a difference Xa - Xb is from 0.020 to 0.10; and the crystallinity indexes Xa and Xb are each measured through an infrared spectroscopy analysis as recited in claim 1.
Considering that Oda teaches that the water-soluble film has a reduced difference in crystallinity between the front and back surfaces thereof, which is construed to read on the reduced difference in the crystallinity index of the front surface and crystallinity index of the back surface of the water soluble film, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 2 and 3, Oda teaches the features as discussed above. In addition, Oda teaches that the water-soluble film further comprises a plasticizer (B) (see claim 2; see paragraph [0016]), wherein the plasticizer (B) is present in a proportion of at least 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin (A) (see claim 3; see paragraph [0017]). 
	Regarding claims 4-6 and 11-14, Oda teaches the features as discussed above. In addition, Oda teaches that the water-soluble film further comprises a filler (C) and a surfactant (D) (see paragraphs [0071] and [0083]), wherein the proportion of the filler (C) is preferably 1 to 30 parts by weight, based on 100 parts by weight of the PVA resin (A) (see paragraph [0078]) and the proportion of the surfactant (D) is preferably 0.01 to 3 parts by weight, based on 100 parts by weight of the PVA resin (A) (see paragraph [0080]). As discussed above, the water-soluble film comprises a plasticizer (B) which is present in a proportion of at least 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin (A) (see claim 3; see paragraph [0017]). The polyvinyl alcohol resin (A) also includes an anionic group-modified polyvinyl alcohol resin (see claim 4; paragraph [0018]). 
	Regarding claims 7-9, Oda teaches the features as discussed above. In addition, Oda teaches a chemical agent package comprising: a package bag formed from the water-soluble film above; and a liquid detergent packaged in the package bag (see claim 7; paragraph [0012]). 
	Regarding claims 15 and 16, Oda teaches the features as discussed above. In addition, Oda teaches that the thickness of the PVA film is preferably 10 to 120 µm (see paragraph [0103].  

Response to Amendment
The declaration under 37 CFR 1.132 filed on July 20, 2022 is insufficient to overcome the rejection of claims 1-9 and 11-16 based upon Oda as set forth in the last Office action because:  while Applicant has reproduced the water-soluble PVA films in Example 1 and Comparative 1 of Oda and measured the crystallinity index difference between the front surface and the back surface of the two films which yielded a crystallinity index difference of 0.015 for Example 1 and 0.001 for the Comparative Example 1, please note that the crystallinity index difference of 0.015 in Example 1 of Oda is close enough to the minimum crystallinity index difference of 0.020 of the present claim 1.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed on July 20, 2022 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Oda, Applicant argues that Oda prepares its water-soluble film by dissolving and dispersing a PVA resin in water, followed by melt-extrusion or flow casting, and drying, then a heat treatment at 90-130oC, and nowhere does Oda coat the surface of the PVA film with water after drying the PVA film in the film formation process.
	The Examiner respectfully disagrees with the above arguments because the present claims are product claims and not process claims, hence, Oda need not teach coating the surface of the PVA film with water after drying the PVA film. 
	Applicant also argues that as shown in Table 1 of the present Application, the inclusion of the moist heat treatment provides the claimed crystallinity index difference, and that Comparative Example 2 of the present application is nearly identical to Example 1 of Oda except for some minor differences in saponification degree (94 mol% vs. 96 mol%), film thickness (76 µm vs 87 µm), heat-treatment time/duration and the critical difference of omitting the moist water treatment (e.g. surface coating with water) which resulted in an Xa-Xb of 0.013, which is outside the claimed range. 
	The Examiner respectfully disagrees with the above arguments because, as already stated in the previous office action, the comparative data in the specification at pages 53-62 has been considered, however, the showing is not commensurate in scope with the present claim 1 because the showing is only true for a water-soluble film comprising a carboxyl group-modified PVA resin comprising the recited plasticizers, filler and surfactant; the film having been produced by casting and drying the film, spraying water on the surface of the dried film and heat treating the film at 110oC as shown in Example 1, and not just a water-soluble film comprising a generic or unmodified polyvinyl alcohol resin as recited in the present claim 1. 
	Applicant also referred to the attached Declaration (Okubo Declaration) wherein Applicant reproduced the water-soluble films of Example 1 and Comparative Example 1 of Oda and measured the crystallinity difference between the front surface and the back surface of the films in accordance with the present specification and the results were 0.015 and 0.001, respectively. 
	As stated in paragraph 11 above, while Applicant has reproduced the water-soluble PVA films in Example 1 and Comparative 1 of Oda and measured the crystallinity index difference between the front surface and the back surface of the two films which yielded a crystallinity index difference of 0.015 for Example 1 and 0.001 for the Comparative Example 1, please note that the crystallinity index difference of 0.015 in Example 1 of Oda is close enough to the minimum crystallinity index difference of 0.020 of the present claim 1.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761